Case 1:21-cv-01725-JRS-DLP Document 1 Filed 06/14/21 Page 1 of 6 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

FRANK SCHOENSIEGEL,                            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      ) CAUSE NO: 1:21-cv-1725
                                               )
NHK SEATING OF AMERICA, INC.,                  )
                                               )
               Defendant.                      )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff, Frank Schoensiegel (“Schoensiegel”), brings this action against

Defendant, NHK Seating of America, Inc. (“Defendant”), for employment discrimination under

the Age Discrimination in Employment Act (“ADEA”) and retaliation under the ADEA and

Title VII of the Civil Rights Act of 1964 (“Title VII”) as amended.

                                             PARTIES

       2.      Schoensiegel has resided in Logansport, Indiana but worked within the Southern

District of Indiana, Indianapolis Division, for all relevant times.

       3.      Defendant is a corporation which maintains offices and conducts business within

the Southern District of Indiana.

                                 JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331; 42 U.S.C. § 1988;

29 U.S.C. § 626(c), and 42 U.S.C. § 2000e-5(f)(3).

       5.      Schoensiegel was an “employee” within the meaning of the 29 U.S.C. § 630(f)

and 42 U.S.C. § 2000e(f).
Case 1:21-cv-01725-JRS-DLP Document 1 Filed 06/14/21 Page 2 of 6 PageID #: 2




       6.     Defendant is an “employer” within the meaning of the 29 U.S.C. § 630(b) and 42

U.S.C § 2000e(b).

       7.     Schoensiegel satisfied his obligations to exhaust his administrative remedies,

having timely filed a Charge of Discrimination with the Equal Employment Opportunity

Commission. Schoensiegel received his right to sue and now timely files his lawsuit.

       8.     Venue is proper in this Court.

                                 FACTUAL ALLEGATIONS

       9.     Schoensiegel is a former employee of Defendant, where, most recently, he was a

quality manager.

       10.    At all times relevant to this Complaint, he was over the age of 40. At the time of

his termination, Schoensiegel was 58 years old.

       11.    At all times relevant to this Complaint, Schoensiegel met or exceeded the

legitimate performance expectations of NHK. In fact, in his last performance review he was

rated as meets and/or exceeds expectations across the board.

       12.    In or about the fall of 2019, Schoensiegel was replaced as project manager by a

significantly younger, employee Jess He. This replacement actually made it to where Jess He

was higher on the managerial chain of command than Schoensiegel. Schoensiegel was then

given other duties, including being a part of the Advance Product Quality Planning Team

(“APQP” team).

       13.    In or about September, 2020, Schoensiegel was again stripped of duties, this time

his position on the APQP team. Those duties were then transferred to a significantly younger,

employee.


                                                  2
Case 1:21-cv-01725-JRS-DLP Document 1 Filed 06/14/21 Page 3 of 6 PageID #: 3




       14.     In addition to losing his duties on the APQP team, Schoensiegel had other

significant job duties removed from him. Each time he lost a job duty, was reassigned, or

transferred Schoensiegel was replaced by a significantly younger person.

       15.     In or about November, 2020, Schoensiegel overheard Jess He describing a

candidate for a position as too old and that he was a black male. Jess He refused to hire this

candidate due to his age and/or race. Schoensiegel reported this to NHK’s director of quality as

discriminatory hiring. He then took Jess He aside and discussed this discriminatory hiring

practice with her.

       16.     Schoensiegel’s reporting of and opposition to discriminatory hiring practices was

statutorily protected conduct.

       17.     Approximately two weeks after reporting Jess He’s discriminatory hiring

practices, Schoensiegel was terminated from his employment.

       18.     During his termination meeting Schoensiegel was told that his teams were not

adequately performing and therefore he needed to be let go.

       19.     NHK’s reason(s) for terminating Schoensiegel were purely pretext for

discrimination.

       20.     NHK has shown a clear bias against older workers. NHK’s actions are

intentional, willful, and in reckless disregard of Schoensiegel’s rights as protected by the ADEA,

by treating him less favorably than similarly situated, employees who are either under the age of

40 or significantly younger than Schoensiegel.




                                                 3
Case 1:21-cv-01725-JRS-DLP Document 1 Filed 06/14/21 Page 4 of 6 PageID #: 4




       21.     NHK has retaliated against Schoensiegel for his statutorily protected conduct.

NHK’s actions are intentional, willful, and in reckless disregard of Schoensiegel’s rights as

protected by the ADEA and Title VII, by retaliating against him for opposing discrimination.

       22.     Defendant’s adverse actions toward Schoensiegel constitute discrimination on the

basis of his age, in violation of the ADEA.

       23.     Schoensiegel has suffered and continues to suffer damages as a result of

Defendant’s unlawful actions.

                                              CLAIMS

                       COUNT I – AGE DISCRIMINATION – ADEA

       24.     Schoensiegel hereby incorporates paragraphs 1-23 of his Complaint.

       25.     Defendant has discriminated against Schoensiegel because of his age. Similarly-

situated, substantially younger individuals were allowed better terms, conditions and privileges

in employment.

       26.     Defendant demoted and/or substantially reduced Schoensiegel’s duties because of

his age.

       27.     Schoensiegel was terminated due to his age.

       28.     Defendant’s actions were willful, intentional, and done with reckless disregard of

Schoensiegel’ rights in violation of the ADEA.

                            COUNT II – ADEA - RETALIATION

       29.     Schoensiegel hereby incorporates paragraphs 1-28 of his Complaint.

       30.     Schoensiegel opposed discriminatory hiring practices based upon age.

       31.     Opposing discriminatory hiring practices is statutorily protected conduct.


                                                 4
Case 1:21-cv-01725-JRS-DLP Document 1 Filed 06/14/21 Page 5 of 6 PageID #: 5




       32.     Defendant retaliated against Schoensiegel by terminating his employment due to

his statutorily protected opposition.

       33.     Defendant’s actions were willful, intentional, and done with reckless disregard of

Schoensiegel’ rights in violation of Title VII.

                          COUNT III – TITLE VII - RETALIATION

       34.     Schoensiegel hereby incorporates paragraphs 1-33 of his Complaint.

       35.     Schoensiegel opposed discriminatory hiring practices based upon race.

       36.     Opposing discriminatory hiring practices is statutorily protected conduct.

       37.     Defendant retaliated against Schoensiegel by terminating his employment due to

his statutorily protected opposition.

       38.     Defendant’s actions were willful, intentional, and done with reckless disregard of

Schoensiegel’ rights in violation of Title VII.

                                        REQUESTED RELIEF

       WHEREFORE, Plaintiff, Frank Schoensiegel, by counsel, respectfully requests that this

Court find for him and order that:

       1.      Defendant reinstate Schoensiegel to the same position, salary, and seniority, or

pay front pay and benefits to Schoensiegel in lieu of reinstatement;

       2.      Defendant pay lost wages and benefits to Schoensiegel;

       3.      Defendant pay compensatory and punitive damages to Schoensiegel;

       4.      For its violations of the ADEA, Defendant pay liquidated damages to

               Schoensiegel;

       5.      Defendant pay pre- and post-judgment interest to Schoensiegel;


                                                  5
Case 1:21-cv-01725-JRS-DLP Document 1 Filed 06/14/21 Page 6 of 6 PageID #: 6




       6.      Defendant pay Schoensiegel’s attorneys’ fees and costs incurred in litigating this

action; and Defendant pay to Schoensiegel any and all other legal and/or equitable damages that

this Court determines appropriate and just to grant.




                                                       Respectfully submitted,


                                                       John H. Haskin, Attorney No. 7576-49
                                                       Shannon L. Melton, Attorney No. 29380-49
                                                       JOHN H. HASKIN & ASSOCIATES
                                                       255 North Alabama Street, 2nd Floor
                                                       Indianapolis, Indiana 46204
                                                       Telephone:      (317)955-9500
                                                       Facsimile:      (317)955-2570
                                                       Email:          jhaskin@jhaskinlaw.com
                                                                       smelton@jhaskinlaw.com


                                 DEMAND FOR JURY TRIAL

       Plaintiff, Frank Schoensiegel, by counsel, respectfully requests a jury trial for all issues

deemed triable.

                                                       Respectfully submitted,


                                                       John H. Haskin, Attorney No. 7576-49
                                                       Shannon L. Melton, Attorney No. 29380-49
                                                       JOHN H. HASKIN & ASSOCIATES
                                                       255 North Alabama Street, 2nd Floor
                                                       Indianapolis, Indiana 46204
                                                       Telephone:      (317)955-9500
                                                       Facsimile:      (317)955-2570
                                                       Email:          jhaskin@jhaskinlaw.com
                                                                       smelton@jhaskinlaw.com
